Name: Commission Regulation (EC) No 2406/94 of 4 October 1994 opening an individual sale by invitation to tender for the export of vinous alcohol held by the Portuguese intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 10 . 94 Official Journal of the European Communities No L 257/7 COMMISSION REGULATION (EC) No 2406/94 of 4 October 1994 opening an individual sale by invitation to tender for the export of vinous alcohol held by the Portuguese intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EC) No 1891 /94 (2), Having regard to Council Regulation (EEC) No 3877/88 of 12 December 1988 laying down general rules for the disposal of alcohol obtained from the distillation opera ­ tions referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by intervention agencies (3), Whereas Commission Regulation (EEC) No 377/93 (4), as amended by Regulation (EEC) No 2192/93 (*), lays down detailed rules for the disposal of alcohol obtained from distillation as provided for in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by intervention agencies ; Whereas, in view of the cost of storing alcohol, a sale should be organized by individual invitation to tender for alcohol of vinous origin obtained from distillation as provided for in Articles 35 and 39 of Regulation (EEC) No 822/87 and held by the Portuguese intervention agen ­ cies ; Whereas the sale by invitation to tender should cover alcohol of vinous origin from Community distillation measures in Portugal from the 1991 /92 wine year held by the Portuguese intervention agency, to be sent to certain countries in Central America and the Caribbean under the Caribbean Basin Initiative for use as motor fuel, in view of the possible outlets for such alcohol and in order not to disturb the market for alcohol and spirituous beverages ; Whereas Regulation (EEC) No 2192/93 concerning the operative events for the agricultural conversion rates used in the wine sector and amending Regulation (EEC) No 377/93 specifies the agricultural conversion rates to be applied in order to convert the payments and securities provided for in connection with individual invitations to tender into national currency ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 1 . A total of 83 757 hi of alcohol obtained from distil ­ lation as provided for in Articles 35 and 39 of Regulation (EEC) No 822/87 and held by the Portuguese intervention agency shall be sold by individual invitation to tender No 150/94 EC. 2. The alcohol offered for sale :  shall be for export to outside the European Commu ­ nity,  must be imported into and dehydrated in one of the following third countries :  St Christopher and Nevis,  Bahamas,  Dominican Republic,  Antigua and Barbuda,  Dominica,  British Virgin Islands and Montserrat,  Jamaica,  St Lucia,  St Vincent including the Northern Grenadines,  Barbados,  Trinidad and Tobago,  Belize,  Costa Rica,  Guatemala,  Honduras, including the Swan Islands,  El Salvador,  Grenada including the Southern Grenadines,  Aruba,  Netherlands Antilles : Curasao, Bonaire, St Eustace, Saba and the southern part of St Martin,  Guyana,  Virgin Islands of the United States,  must be used only as motor fuel . Article 2 The location and reference numbers of the vats concerned, the quantity of alcohol contained in each vat, the alcoholic strength and the characteristics of the alcohol as well as certain specific conditions are given in the Annex hereto. (') OJ No L 84, 27. 3 . 1987, p. 1 . (2) OJ No L 197, 30 . 7 . 1994, p. 42. (3) OJ No L 346, 15 . 12. 1988, p. 7. (4) OJ No L 43, 20 . 2 . 1993, p . 6 . 0 OJ No L 196, 5. 8 . 1993, p . 19 . No L 257/8 Official Journal of the European Communities 5. 10 . 94 the effect that the alcohol will be sent to that destination and used for that purpose. Tenders must also include a statement by the tenderer to the effect that he has binding commitments with an operator in the motor fuel sector in one of the third countries listed in Article 1 (2) who has undertaken to dehydrate the alcohol awarded in one of these countries and to export it for use solely in the motor fuel sector. Furthermore, actual removal of the alcohol from the stores must be completed by 31 January 1995 at the latest. Article 3 The sales shall take place in accordance with Regulation (EEC) No 377/93, and in particular Articles 10 to 18 and 30 to 38 thereof. However :  one half of the performance security shall be released by the intervention agency holding the alcohol on removal of the quantity concerned from the agency's stores when the successful tenderer furnishes proof that that quantity has been placed under customs supervision in the territory of one of the third coun ­ tries listed in Article 1 (2),  the remainder of the performance security shall be released in accordance with Article 34 (3) (b) of Regu ­ lation (EEC) No 377/93 . In addition, to be admissible, tenders must indicate the place where end use of the alcohol awarded is to take place and must include an undertaking by the tenderer to Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 October 1994. For the Commission Rene STEICHEN Member of the Commission 5. 10 . 94 Official Journal of the European Communities No L 257 9 ANNEX INDIVIDUAL INVITATION TO TENDER No 150/94 EC I. Place of storage, volume and characteristics of the alcohol offered for sale Member State Location Reference number of vat Volume in hectolitres of pure alcohol Reference to Regulation (EEC) No 822/87 Type of alcohol PORTUGAL Bombarral 33 573 35 raw Carregado 10 412 35 raw Carregado 764 39 raw Santarem 13 103 35 raw Santarem 952 35 neutral Valpa?os 8 746 35 raw Mealhada 1 6 207 35 raw Total raw alcohol 82 805 Total neutral alcohol 952 Total 83 757 Any interested party may, on application to the intervention agency concerned and on payment of ECU 2 per litre or the equivalent thereof in Portuguese escudos, obtain samples of the alcohol put up for sale . Such samples will be taken by a representative of the intervention agency concerned. II. Destination and use of the alcohol The alcohol offered for sale must be exported from the Community. It must be imported into and dehy ­ drated in one of the non-member countries listed in Article 1 (2) of this Regulation as for use exclusively as motor fuel . Evidence relating to the destination and use of the alcohol is to be obtained by an international security company and transmitted to the intervention agency concerned. The costs thus incurred are to be borne by the successful tenderer. III . Submission of tenders 1 . Tenders should be submitted for a quantity of 83 757 hectolitres of alcohol, expressed in hectolitres of alcohol at 100 % vol . Any tender relating to a smaller quantity will not be considered. 2. Tenders must :  be sent by registered mail to the Commission of the European Communities, 200 rue de la Loi, B-1049 Brussels, or  be submitted at the reception of the Loi 120 building of the Commission of the European Communi ­ ties, 130 rue de la Loi , B-1049 Brussels, between 11 a.m . and 12 noon on the date mentioned in point 4. 3 . Tenders must be enclosed in a sealed envelope marked 'Tender for individual sale No 150/94 EC (alcohol), DG VI-E-2  to be opened only at the meeting of the group', which itself must be enclosed in an envelope addressed to the Commission. No L 257/10 Official Journal of the European Communities 5. 10. 94 4. Tenders must reach the Commission not later than 12 noon (Brussels time) on 20 . 10 . 1994. 5 . Tenders must state the name and address of the tenderer and must : (a) include a reference to individual sale by tender No 150/94 EC ; (b) specify the price tendered, expressed in ecus per hectolitre of alcohol at 100 % vol ; (c) include all the undertakings and statements referred to in Article 31 of Regulation (EEC) No 377/93 and the final destination of the alcohol awarded, and the statement referring to the engagement of an operator for dehydration and use solely in the motor fuel sector provided for in Article 3 of this Regulation . 6 . Each tender must be accompanied by attestations of the lodging of a tendering security, issued by the following intervention agency :  IW, R. Mouzinho da Silveira, 5, P-1200 Lisboa, (tel.: 356 33 21 ; telex : 185 08 IW P ; fax : 352 08 76). This security must correspond to a sum of ECU 3 per hectolitre of alcohol at 100 % vol. IV. Award of contract At the same time as he provides evidence of the lodging of a performance security of ECU 20 per hectolitre of alcohol at 100 % vol, the successful tenderer will obtain a statement of award from the intervention agency concerned within 20 days of the date of receipt of the Commission's decision awarding the lot in question.